Citation Nr: 1444793	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-30 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to July 12, 2010 for the assignment of a 10 percent rating for residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal, to include on the basis of clear and unmistakable error (CUE) in an August 2006 rating decision that granted service connection and awarded an initial noncompensable rating for such disability, effective April 1, 2006.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from May 1976 to June 1980 and from April 1982 to March 2006.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the instant appeal.  A review of the documents in Virtual VA reveals VA treatment records dated through February 2012, which were considered in the April 2012 supplemental statement of the case.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file contains no documents that this time.


FINDINGS OF FACT

1.  The August 2006 rating decision that granted service connection for residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal with a noncompensable rating, effective April 1, 2006, is final.

2.  In assigning a noncompensable rating for the Veteran's residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal, the August 2006 rating decision was consistent with, and reasonably supported by, the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.

3.  The Veteran filed a claim for an increased rating for his service-connected residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal that was received by VA on July 12, 2010.

4.  In a January 2011 rating decision, the RO granted the Veteran's claim for increase, awarding him a 10 percent rating for fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal, effective July 12, 2010.

5.  The record does not contain a claim for increase for fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal, formal or informal, filed subsequent to the final August 2006 rating decision that granted service connection for such disability with a noncompensable rating, and prior to the receipt of the Veteran's claim for an increase rating on July 12, 2010. 

6.  It is not factually ascertainable that an increase in the Veteran's fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal, corresponding to the assignment of a 10 percent evaluation, occurred during the one-year period prior to July 12, 2010. 


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that granted service connection and awarded a noncompensable rating for residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2013)]

2.  The August 2006 rating decision, which assigned a noncompensable rating for the Veteran's residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R.    § 3.105 (2013). 

3.  The criteria for an effective date prior to July 12, 2010 for the award of a 10 percent rating for residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid, canal have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, a July 2010 letter, sent prior to the January 2011 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the Veteran appealed with respect to the propriety of the effective date assigned for the award of an increased rating for his service-connected residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's increased rating claim was granted and an effective date for such award was assigned in the January 2011 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and 

pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of VA treatment and VA examinations.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 
Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeals, and no further development is required under these circumstances. 

Additionally, the Veteran was afforded a VA examination in August 2010 in conjunction with his claim for an increased rating for residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal.  The Board finds that the VA examination report is adequate because they were based upon consideration of the Veteran's pertinent medical history as well as his lay assertions and current complaints, and describes the Veteran's disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further retroactive examination.

Thus, the Board finds that VA has fully satisfied the duty to assist.   In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).   VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Moreover, with regard to the Veteran's claim of CUE in the prior August 2006 rating decision, the Board finds that the VCCA does not apply as a matter of law.  The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect). 
 
II.  Analysis

The Veteran contends that there was CUE in an August 2006 rating decision with regard to the assignment of an initial noncompensable rating for his service-connected residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal as the minimum rating under the applicable diagnostic code for his disability is 10 percent.  In the alternative, he argues that an effective date prior to July 12, 2010 for the award of a 10 percent rating for residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal is warranted.  Specifically, he contends that a 10 percent rating is warranted as April 1, 2006, the date service connection had been granted as the nature and severity of his symptoms had not changed since that time.

A.  Finality of the August 2006 rating decision

An August 2006 rating decision granted service connection for residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal with a noncompensable rating, effective April 1, 2006.  At such time, the RO considered the Veteran's service treatment records, private treatment records dated from February 2006 to April 2006, and a July 2006 VA examination report. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In the instant case, in August 2006, the Veteran was advised of the decision and his appellate rights.  However, he did not enter a notice of disagreement as to the assigned rating for his disability.     

Moreover, no new and material evidence regarding such matter was received within one year of the issuance of the August 2006 rating decision.  See 38 C.F.R. 
§ 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

In this regard, except for VA treatment records received in May 2007 and July 2007 detailing the Veteran's in-service injury and stating that he had left temporal hallowing, such are negative for any complaint or clinical findings referable to residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal.  Furthermore, such findings are duplicative of those noted at the July 2006 VA examination, which was considered in the August 2006 rating decision.  The Board notes also that photographs of the Veteran's face and left temporal area were date-stamped as received by VA in August 2006, prior to the issuance of the August 2006 rating decision, such were internally dated in July 2006 and taken in conjunction with the July 2006 VA examination.  Hence, no evidence pertaining to the severity of the Veteran's residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal was received prior to the expiration of the appeal period stemming from the August 2006 rating decision.

Therefore, the August 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [2013]. 

The Board notes the Veteran's argument, as detailed in his November 2011 notice of disagreement, that he did not file an appeal following the August 2006 rating decision as he was in "no condition to understand what the ratings meant, let alone what his appeal options were," and that an earlier effective date for the assigned 10 percent rating was therefore warranted.  He also suggests that he was not competent to file such a notice of disagreement after the issuance of the August 2006 rating decision.  The Board first notes that the Veteran was provided with a publication entitled "Your Rights to Appeal Our Decision" (VA Form 4107) in August 2006, along with a copy of the August 2006 rating decision.  An August 2006 notification letter that accompanied this rating decision and publication further explained that the Veteran had one year from the date of the letter to appeal the decision and, if he disagreed with the decision, he should write VA and explain why.  The Board further notes that the Veteran filed a notice of disagreement objecting to the determinations in two other claims in January 2007, suggesting that the Veteran both knew how to file a notice of disagreement and that he was able to do so.  Finally, the Board notes that the Veteran has never been found to be incompetent nor is there any such suggestion in the clinical evidence of record.  The Veteran's argument is therefore without merit.

B.  CUE in August 2006 rating decision

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 24, quoting Russell, 3 Vet. App. at 313-14.

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).   It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

The relevant laws and regulations in effect in 2006 with respect to assignment of a disability rating for a loss of part of the skull have not since been revised.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2006). 

The Veteran's residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal was rated by analogy under the diagnostic codes for an unlisted musculoskeletal system disability and a loss of part of the skull.  38 C.F.R. § 4.27.

Under Diagnostic Code 5296 for loss of part of the skull, a 10 percent rating is warranted for such disability without brain hernia and effecting an area smaller than the size of a 25-cent piece or 0.716 square inches (4.619 square centimeters).  A 30 percent rating is warranted for such disability without brain hernia and effecting an intermediate area.  A 50 percent rating is warranted such disability without brain hernia and effecting an area larger than the size of a 50-cent piece or 1.140 square inches (7.355 square centimeters).  An 80 percent rating is warranted with a brain hernia.  38 C.F.R. § 4.71a (2006).

In reviewing all of the evidence on file, the Board can find no clear and unmistakable error of fact or of law in the RO's August 2006 rating decision with respect to the rating assigned. 

The evidence before the RO in August 2006 was duly considered in the rating decision and included the Veteran's service treatment records, a July 2006 VA examination report and private treatment records dated from February 2006 to April 2006.  Service treatment records document that the Veteran sustained multiple facial fractures and soft tissue lacerations to the left facial and temporal region after being injured by a vehicle borne improvised explosive device (IED) in April or May 2005.  A May 2005 head computed tomography (CT) scan revealed no intracranial hemorrhage, hematoma or skull base fracture.  No evidence of neurotrauma was noted on physical examination in May 2005.  An October 2005 service discharge examination found that the Veteran's left cheek to be swollen.

Also of record, but not specifically discussed in the August 2006 rating decision, was a December 2005 VA general medical examination report.  Such noted that the Veteran had been wounded by a vehicle borne IED in Iraq and that his injuries included fractures of the zygomaxillary complex, left lateral orbital wall and bilateral nasal bone.  Physical examination found that other than a left scalp hematoma, there was no intracranial abnormality.

A July 2006 VA examination report noted that the left side of the Veteran's face had struck a radio mount when the vehicle he was traveling in was involved in an explosion from an IED.  He was found to have a fracture of the left zygomal arch, left lateral orbit, right petrous apex and posterior to the right carotid canal.  Current complaints were noted to include some throbbing in his cheek which the examiner found was "unrelated to anything."  Physical examination found that there was an area along the temple posterior to the lateral portion of the orbit that was sunken and approximately five millimeters in depth.  This was noted to be anterior to the hairline, was noticeable and was somewhat disfiguring.  Color photographs of the Veteran's face were obtained in conjunction with this examination and do show what appears to be a depressed area of skin in the temple region.

Private treatment records from Dr. B. H. detailed the excision of a buccal space mass but are otherwise negative for findings related to skull loss.

In rendering its decision, the RO relied primarily on the July 2006 VA examination report.  The RO found that the available information did not show an open skull fracture, but rather showed multiple facial fractures, and that there was no pain on palpation to the Veteran's face.  Finally, the RO found that there was no skull loss without brain trauma over an area smaller than the size of a 25-cent piece or 0.716 square inches (4.619 square centimeters).  A noncompensable rating was then assigned.  Moreover, the Board notes that, to the extent that the Veteran had other physical residuals of the IED blast, to include decreased vision of the left eye, scar of the left upper face and temple, and residuals of the surgical removal of a soft tissue mass with numbness and swelling in the left cheek, the August 2006 rating decision granted separate service connection for such disabilities. 

As noted, a CUE claim must be based on the evidence in the record when the prior decision was rendered.  Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001). 


The award of a noncompensable rating was correct given the evidence at that time of the August 2006 rating decision. The award was factually supportable by the record at that time, and both the positive and negative evidence of record were acknowledged.  It is apparent that the adjudicators reviewed the service treatment records and VA examination in making a determination as to the disability rating assigned.  Importantly, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  In the instant case, the Veteran is primarily claiming CUE based on the evaluation of the evidence by the RO.  However, a disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.

The Board notes the Veteran's argument that the RO committed CUE in awarding a noncompensable rating under Diagnostic Code 5296, as the lowest schedular rating was listed as 10 percent.  As noted above, disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  VA regulations provide that, in every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).  The RO found that the Veteran's service-connected disability did not meet the requirements for the minimum schedular rating of 10 percent and hence assigned a noncompensable rating.  This argument is therefore without merit.

Accordingly, based on the evidence of record, the Board is satisfied that the RO decision was a fair exercise in rating judgment.  Although the Veteran contends that the evidence was adequate at this time for a higher rating, for the above reasons, the Board does not find that CUE was committed.  In sum, based on the evidence at the time, there was no CUE.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Wilson v. West, 11 Vet. App. 383, 386 (1998) (a determination that there is CUE must be based on the record and law that existed at the time of the prior adjudication in question). 

Further, to the extent that the Veteran alleges that VA violated its duty to assist, failure to fulfill the duty to assist cannot be CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999).  A Federal Circuit decision held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the error were not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994). Moreover, it is not certain that this evidence would have clearly and undebatably changed the outcome.  See Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators who awarded a noncompensable rating and that the statutory and regulatory provisions extant at the time were correctly applied. The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  Accordingly, the claim for CUE in the August 2006 rating decision must be denied for the aforementioned reasons.

	C.  Earlier Effective Date for the Increased Rating

As previously indicated, the Veteran has alleged that an effective date of April 1, 2006 is warranted for the assignment of a 10 percent rating as the nature and severity of his symptoms had not changed since that time.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

In addition, the claim at issue are subject to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).   The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after a Veteran received treatment for a service-connected disability, but the treatment occurred within the prior one year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment. 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

Any communication or action, indicating an intent to apply for a VA benefit, from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Also, with regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.   38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).   Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2). 

As discussed above, in the final August 2006 rating decision, the RO granted service connection for residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal and assigned an initial noncompensable rating, effective April 1, 2006, the day after he was discharged from service.      

Following the final August 2006 rating decision, the Veteran first filed a claim for an increased rating for his residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal that was received by VA on July 12, 2010.  In making such determination, the Board has considered whether any communication or treatment record dated between August 2006 and July 12, 2010, may be considered an informal claim.   In this regard, the Board observes that the Veteran submitted multiple communications regarding his claims for service connection for obstructive sleep apnea, demyelinating plaque disease, migraine headaches, and the loss of teeth as well as his claim for an increased rating for residuals of a traumatic brain injury, posttraumatic stress disorder, and tinnitus and that the Veteran's wife submitted a letter in July 2007 describing his sleep difficulties and psychiatric symptoms.  However, such submissions do not reference his service-connected residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal.

Furthermore, while VA treatment records were received prior to July 12, 2010, they cannot be considered an informal claim as they do not include an outpatient or hospital examination for the instant condition.   In this regard, while complaints referable to the Veteran's left temporal hallowing or scar where noted on several occasions, including in January 2007 and October 2007, such treatment records do not include findings of physical examination.   In fact, no objective findings relevant to such complaints were noted. Moreover, there were no hospital admissions for this disability.  Therefore, the VA treatment records dated prior to July 10, 2010, cannot be construed as an informal claim for an increased rating for the Veteran's residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal.  38 C.F.R. § 3.157(b).  

Therefore, the Board finds that the record does not contain a claim for increase for fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal, formal or informal, filed subsequent to the final August 2006 rating decision that granted service connection for such disability with a noncompensable rating, and prior to the receipt of the Veteran's claim for an increase rating on July 12, 2010.  Consequently, the date of claim is July 10, 2010.  Therefore, the remaining inquiry is whether it is factually ascertainable that an increase in the Veteran's fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal, corresponding to the assignment of a 10 percent evaluation, occurred during the one-year period prior to July 12, 2010.

However, in the year prior to July 10, 2010, there are no objective findings relevant to the Veteran's residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal that more nearly approximate the aforementioned criteria for a compensable rating for such a disability.  In fact, the Board notes that the Veteran's rating was increased to 10 percent in the January 2011 rating decision based on the findings noted at an August 2010 VA examination.

Specifically, while the RO noted that a July 2009 record reflected that the IED blast caused left-sided head and facial injuries, including loss of vision in the left eye and that part of the skull had been prosthetically replaced, and an August 2010 VA treatment record reflected a depression in the center of the left temporal scar culminating in a tiny area of skull loss, it was not until the August 2010 VA examination where the nature of such skull loss was detailed.  Specifically, such examination revealed that there was a scar of the left temporal area with numbness and small area of bone loss in the center about the size of a pin head.  As such, the examiner diagnosed status post fractures of zygomaxillary complex and left lateral wall, with bony defect with prominent soft tissue swelling in the left cheek and small area of bone loss in the center.  Moreover, while the July 2009 record indicated that part of the skull had been prosthetically replaced, such did not detail any contemporaneous skull loss.

The Board has considered the Veteran's lay statements that his disability has been consistent over time.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, to include the size of the left temporal depression or indention.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent identify the nature and severity of any loss of skull as such is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the probative evidence fails to show that the symptomatology associated with the Veteran's residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal, resulted in functional loss that more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 5296 in the year prior to July 10, 2010.  Specifically, the evidence of record failed to show that such disability effected an area smaller than the size of a 25-cent piece or 0.716 square inches (4.619 square centimeters).  Therefore, in the absence of findings demonstrating functional loss more nearly approximating the criteria for a 10 percent rating pursuant to Diagnostic Code 5296, the Board finds that the evidence fails to show that it is factually ascertainable that the Veteran's residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal had increased in severity so as to warrant a compensable rating in the year prior to July 10, 2010.

Therefore, based on the foregoing, the Board finds that, after the final August 2006 rating decision, VA first received the Veteran's claim for increased rating for his residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal on July 10, 2010.  Moreover, the Board concludes that it is not factually ascertainable that the Veteran's disability more nearly approximated the criteria required for a 10 percent rating under the applicable diagnostic codes during the one year prior to the receipt of his claim.  As such, the Board concludes that an effective date prior to July 10, 2010, for the assignment of a 10 percent rating for residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal is not warranted.

In reaching such decision, the Board acknowledges the Veteran's honorable combat service; however, the Board is bound by the laws and regulations governing the award and payment of VA compensation benefits.  The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date for an increased rating for his residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

An effective date prior to July 12, 2010 for the assignment of a 10 percent rating for residuals, fracture zygomaxillary complex, left lateral orbital wall and fracture of the right petrous apex and to posterior to the right carotid canal, to include on the basis of CUE in an August 2006 rating decision that granted service connection and awarded an initial noncompensable rating for such disability, effective April 1, 2006, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


